Case 18-20928        Doc 18     Filed 10/23/18     Entered 10/23/18 17:03:27          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20928
         Theretha LaJuana Mims

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20928             Doc 18             Filed 10/23/18    Entered 10/23/18 17:03:27              Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                             $0.00
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                     $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                  $0.00
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                 $0.00

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim        Claim         Principal       Int.
 Name                                            Class   Scheduled      Asserted     Allowed          Paid          Paid
 Bank of America                             Unsecured         500.00           NA            NA            0.00        0.00
 Chase                                       Unsecured         500.00           NA            NA            0.00        0.00
 City of Chicago Dept of Finance             Unsecured      5,000.00            NA            NA            0.00        0.00
 City of Chicago Parking and Red Light Tic   Unsecured      4,000.00            NA            NA            0.00        0.00
 Comcast                                     Unsecured         200.00           NA            NA            0.00        0.00
 Comcast                                     Unsecured         600.00           NA            NA            0.00        0.00
 ComEd                                       Unsecured         800.00           NA            NA            0.00        0.00
 Directv                                     Unsecured         600.00           NA            NA            0.00        0.00
 Directv                                     Unsecured         200.00           NA            NA            0.00        0.00
 Illinois Tollway                            Unsecured          30.00           NA            NA            0.00        0.00
 Illinois Tollway                            Unsecured         400.00           NA            NA            0.00        0.00
 Nicor Gas                                   Unsecured         400.00           NA            NA            0.00        0.00
 Peoples Gas Light & Coke Company            Unsecured         456.00           NA            NA            0.00        0.00
 Peoples Gas Light & Coke Company            Unsecured         325.00           NA            NA            0.00        0.00
 Pinnacle LLC/Resurgent                      Unsecured      1,833.00            NA            NA            0.00        0.00
 Planet Fitness                              Unsecured         100.00           NA            NA            0.00        0.00
 PLS                                         Unsecured         300.00           NA            NA            0.00        0.00
 Resident Collect Inc                        Unsecured      4,982.00            NA            NA            0.00        0.00
 Santander Consumer USA                      Secured       16,277.00     19,921.53      19,921.53           0.00        0.00
 Sprint                                      Unsecured         400.00           NA            NA            0.00        0.00
 Sprint Wireless                             Unsecured      1,000.00            NA            NA            0.00        0.00
 T Mobile USA                                Unsecured      1,000.00            NA            NA            0.00        0.00
 T Mobile USA                                Unsecured         300.00           NA            NA            0.00        0.00
 US Cellar                                   Unsecured         700.00           NA            NA            0.00        0.00
 Verizon Wireless                            Unsecured         800.00           NA            NA            0.00        0.00
 Village of Bellwood                         Unsecured         600.00           NA            NA            0.00        0.00
 Village of Northriverside                   Unsecured         200.00           NA            NA            0.00        0.00
 Woodforest National Bank                    Unsecured         200.00           NA            NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-20928        Doc 18      Filed 10/23/18     Entered 10/23/18 17:03:27             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $19,921.53               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $19,921.53               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
